On Application for Rehearing.
PER CURIAM.
In his application for a rehearing, defendant states that the court overruled a former opinion of the court, without making reference to it in the decision. An examination of the decision in State v. Anderson, 135 La. 326, 65 South. 478, shows that the evidence of reputation in that case had reference to the reputation of the accused prior to his indictment, although discussed after that time. Whereas, in the present case, the reputation of defendant for peace and quiet was that after his imprisonment, which the witness had heard discussed. He testified that he did not know the reputation of the accused prior to the time of his incarceration. The trial judge says with much force:
“The .evidence was excluded for the reason that it would be an easy matter to manufacture character, either good or bad, after it was sure that such evidence would be necessary or could be used in a trial; hence the discussion of character, at a time not suspicious, would be the proper ones on which to form an opinion as to character.”
Rehearing refused.